             1         ARMAND J. KORNFELD (WSBA #17214)                HONORABLE WHITMAN L. HOLT
                       THOMAS A. BUFORD (WSBA #52969)
             2         RICHARD B. KEETON (WSBA #51537)
                       BUSH KORNFELD LLP
             3         601 Union Street, Suite 5000
                       Seattle, WA 98101
             4         Tel.: (206) 292-2110
                       Facsimile: (206) 292-2104
             5         Emails: jkornfeld@bskd.com,
                       tbuford@bskd.com, and rkeeton@bskd.com
             6
                       RICHARD M. PACHULSKI (CA Bar #90073)*
             7         JEFFREY W. DULBERG (CA Bar #181200)*
                       JASON H. ROSELL (CA Bar #269126)*
             8         PACHULSKI STANG ZIEHL & JONES LLP
                       10100 Santa Monica Blvd., 13th Floor
             9         Los Angeles, CA 90067-4003
                       Tel: (310) 277-6910
         10            Facsimile: (310) 201-0760
                       Emails: rpachulski@pszjlaw.com,
         11            jdulberg@pszjlaw.com, and
                       jrosell@pszjlaw.com
         12
                       *Admitted Pro Hac Vice
         13
                       Proposed Attorneys for the Chapter 11
         14            Debtors and Debtors in Possession
         15                                UNITED STATES BANKRUPTCY COURT
         16
                                           EASTERN DISTRICT OF WASHINGTON

         17
                   In re                                          Chapter 11

         18        EASTERDAY RANCHES, INC., et al.                Lead Case No. 21-00141-WLH11
                                                                  Jointly Administered
         19                                       Debtors. 1
                                                                  STIPULATION BY AND BETWEEN
         20
                                                                  DEBTOR EASTERDAY FARMS AND
                                                                  WASHINGTON TRUST BANK (I)
         21
                                                                  RESOLVING MOTION TO APPOINT
                                                                  TRUSTEE FILED BY WASHINGTON
         22
                                                                  TRUST BANK AND (II) IMPOSING
                                                                  CERTAIN MILESTONES
         23

         24

         25        1
                       The Debtors along with their case numbers are as follows: Easterday Ranches, Inc., (21-
         26            00141) and Easterday Farms, a Washington general partnership (21-00176).
         27            STIPULATION RESOLVING                                              B USH K ORNFELD               L LP
                       WASHINGTON TRUST BANK’S                                                        LAW OFFICES
         28            TRUSTEE MOTION – Page 1
                                                                                                 601 Union St., Suite 5000
                                                                                              Seattle, Washington 98101-2373
                                                                                                 Telephone (206) 292-2110
                                                                                                 Facsimile (206) 292-2104

ec01p7013h
                 21-00141-WLH11        Doc 242   Filed 03/02/21   Entered 03/02/21 11:46:27       Pg 1 of 6
             1           Debtor Easterday Farms, a Washington General Partnership (“Farms”) and
             2 Washington Trust Bank (“WTB”, and together with Farms, the “Parties”), by and through

             3 their undersigned counsel of record, hereby enter into this stipulation and agreed order

             4 (the “Stipulation”), pursuant to which the Parties stipulate and agree as follows:

             5           WHEREAS, on February 1, 2021, Debtor Easterday Ranches, Inc. (“Ranches”)
             6     filed a voluntary petition for relief under chapter 11 of Title 11 of the United States
             7
                   Code (the “Bankruptcy Code”) before the United States Bankruptcy Court for the
             8
                   Eastern District of Washington, Yakima Division.
             9
                         WHEREAS, on February 8, 2021, Farms also filed a voluntary petition for relief
         10

         11        under chapter 11 of the Bankruptcy Code.

         12              WHEREAS, on February 8, 2021, Tyson Fresh Meats, Inc. (“Tyson”) filed that
         13        certain Motion for Appointment of Chapter 11 Trustee [Docket No. 79] (the “Tyson
         14        Trustee Motion”), seeking, inter alia, to appoint a chapter 11 trustee over Ranches’
         15
                   chapter 11 estate.
         16
                         WHEREAS, on February 19, 2021, WTB filed that certain Washington Trust
         17
                   Bank’s Motion to Appoint Ch. 11 Trustee and Joinder in Tyson Fresh Meat, Inc. Motion
         18

         19        for Appointment of Chapter 11 Trustee [Docket No. 177] (the “WTB Trustee Motion”),

         20        seeking to appoint a chapter 11 trustee over Farms’ chapter 11 estate and joining the
         21        Tyson Trustee Motion.
         22              WHEREAS, on February 25, 2021, Ranches filed that certain Notice and Motion
         23
                   of Debtor Easterday Ranches, Inc. for the Entry of an Order Authorizing and Approving
         24
                   Settlement Terms Sheet with Tyson Fresh Meats, Inc.; Memorandum of Points and
         25
                   Authorities [Docket No. 216] (the “Ranches Settlement Motion”), which requested
         26

         27         STIPULATION RESOLVING                                              B USH K ORNFELD               L LP
                    WASHINGTON TRUST BANK’S                                                        LAW OFFICES
         28         TRUSTEE MOTION – Page 2
                                                                                              601 Union St., Suite 5000
                                                                                           Seattle, Washington 98101-2373
                                                                                              Telephone (206) 292-2110
                                                                                              Facsimile (206) 292-2104

ec01p7013h
                 21-00141-WLH11     Doc 242   Filed 03/02/21   Entered 03/02/21 11:46:27       Pg 2 of 6
             1     court approval of, inter alia, a comprehensive settlement between Ranches and Tyson
             2     regarding the Tyson Trustee Motion and imposing certain case milestones on Ranches
             3
                   (the “Ranches Milestones”). The Ranches Settlement Motion is set to be heard by the
             4
                   court on March 3, 2021 at 11:00 a.m.
             5
                          Based on the foregoing recitals, the Parties hereby stipulate and agree as
             6
                   follows:
             7

             8            1.    Withdrawal of the WTB Trustee Motion. Upon any order entered by the

             9     court approving the terms of this Stipulation, the WTB Trustee Motion shall be deemed
         10        withdrawn in every respect.
         11               2.    The Farms Case Milestones. The Ranches Milestones, more particularly
         12
                   described as follows, 2 shall apply to Farms, subject in every respect to the court’s entry
         13
                   of an Order approving this Stipulation:
         14
                                a. WTB acknowledges that Skye Root of Root Agricultural Advisory is
         15

         16                        an acceptable broker and/or real estate agent to assist Farms to sell its

         17                        real estate assets through one or more sales under section 363 of the
         18                        Bankruptcy Code; no later than March 26, 2021, Farms must file an
         19                        application seeking approval of the retention of such person(s); and no
         20
                                   later than 45 days after the date of filing of such application, an
         21
                                   approval order must be entered.
         22
                                b. No later than March 26, 2021, Farms must file a motion for approval of
         23

         24                        sale procedures related to the sale of substantially all of Farms’ real

         25
                   2
                    To the extent of any conflict with the Ranches Milestones or any term of the Ranches
         26        Settlement Motion, the terms of this Stipulation shall control as to Farms.
         27            STIPULATION RESOLVING                                              B USH K ORNFELD             L LP
                       WASHINGTON TRUST BANK’S                                                      LAW OFFICES
         28            TRUSTEE MOTION – Page 3
                                                                                               601 Union St., Suite 5000
                                                                                            Seattle, Washington 98101-2373
                                                                                               Telephone (206) 292-2110
                                                                                               Facsimile (206) 292-2104

ec01p7013h
                 21-00141-WLH11     Doc 242    Filed 03/02/21   Entered 03/02/21 11:46:27       Pg 3 of 6
             1                     estate assets (the “Sale Procedure Motion”). Farms must obtain an
             2                     order from the court approving the Sale Procedure Motion no later than
             3
                                   45 days after filing the Sale Procedure Motion.
             4
                                c. No later than June 15, 2021, Farms must file a motion for approval of
             5
                                   the sale (through one or more sales) of substantially all of Farms’ real
             6
                                   estate assets; and no later than July 15, 2021, Farms must obtain an
             7

             8                     order from the court approving such sale(s).

             9                  d. No later than July 1, 2021, Farms must file a chapter 11 plan of
         10                        reorganization (a “Plan”) an accompanying disclosure statement (a
         11                        “Disclosure Statement”). The court must enter an order approving a
         12
                                   Disclosure Statement on or before August 15, 2021, and must enter an
         13
                                   order confirming a Plan no later than October 15, 2021, and the
         14
                                   effective date of a Plan must have occurred on or prior to the date which
         15

         16                        is 30 days after entry of an order confirming a Plan.

         17              3.     Non-Real Estate Assets. Farms and WTB shall endeavor in good faith to
         18        reach agreement for the prompt sale of all non-real estate assets to the extent any such
         19        assets remain unsold following the close of all real estate sales set forth in Paragraph 2
         20
                   herein.
         21
                         4.     WTB Trustee Motion Abeyance. Unless and until the Debtors fail to
         22
                   satisfy one of the milestones set forth in Paragraph 2 herein, WTB shall not, in either or
         23

         24        both of the Debtors’ cases, (a) renew or seek to renew its request to appoint a chapter

         25

         26

         27         STIPULATION RESOLVING                                                  B USH K ORNFELD           L LP
                    WASHINGTON TRUST BANK’S                                                        LAW OFFICES
         28         TRUSTEE MOTION – Page 4
                                                                                              601 Union St., Suite 5000
                                                                                           Seattle, Washington 98101-2373
                                                                                              Telephone (206) 292-2110
                                                                                              Facsimile (206) 292-2104

ec01p7013h
                 21-00141-WLH11     Doc 242   Filed 03/02/21   Entered 03/02/21 11:46:27       Pg 4 of 6
             1     11 trustee or (b) support any other party in interest with respect to such party’s request
             2     to appoint a chapter 11 trustee.
             3
                         5.     Immediate Effect of this Stipulation Upon the Court’s Approval.
             4
                   Notwithstanding anything to the contrary in the Bankruptcy Code, the Federal Rules of
             5
                   Bankruptcy Procedure, of the Local Bankruptcy Rules, the effectiveness of this
             6
                   Stipulation shall not be stayed in any respect. The Stipulation shall be effective
             7

             8     immediately upon entry.

             9           6.     Binding Effect. This Stipulation is binding upon the Parties, their
         10        successors, assigns, affiliates, officers, directors, shareholders, partners, investors,
         11        members, employees, agents, and professionals.
         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27         STIPULATION RESOLVING                                                B USH K ORNFELD             L LP
                    WASHINGTON TRUST BANK’S                                                        LAW OFFICES
         28         TRUSTEE MOTION – Page 5
                                                                                              601 Union St., Suite 5000
                                                                                           Seattle, Washington 98101-2373
                                                                                              Telephone (206) 292-2110
                                                                                              Facsimile (206) 292-2104

ec01p7013h
                 21-00141-WLH11     Doc 242   Filed 03/02/21   Entered 03/02/21 11:46:27       Pg 5 of 6
             1           7.    Jurisdiction. The court shall retain sole and exclusive jurisdiction to hear
             2     and determine all matters arising from or relating to the interpretation and/or
             3
                   enforcement of this Stipulation.
             4
                         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
             5

             6
                   DATED March 2, 2021                BUSH KORNFELD LLP
             7
                                                      /s/ Thomas A. Buford
             8                                        THOMAS A. BUFORD, III (WSBA 52969)
             9
                                                      BUSH KORNFELD LLP

         10                                           RICHARD M. PACHULSKI (Admitted Pro Hac
                                                      Vice)
         11
                                                      JEFFREY W. DULBERG (Admitted Pro Hac Vice)
         12                                           JASON H. ROSELL (Admitted Pro Hac Vice)
                                                      PACHULSKI STANG ZIEHL & JONES LLP
         13
                                                      Proposed Attorneys for Debtors and Debtors in
         14                                           Possession
         15

         16        DATED March 2, 2021                LUKINS & ANNIS, P.S.
         17                                           /s/ Trevor R. Pincock
         18                                           TREVOR R. PINCOCK (WSBA 36818)
                                                      LUKINS & ANNIS, P.S
         19
                                                      Attorneys for Washington Trust Bank
         20

         21

         22

         23

         24

         25

         26

         27         STIPULATION RESOLVING                                               B USH K ORNFELD               L LP
                    WASHINGTON TRUST BANK’S                                                         LAW OFFICES
         28         TRUSTEE MOTION – Page 6
                                                                                               601 Union St., Suite 5000
                                                                                            Seattle, Washington 98101-2373
                                                                                               Telephone (206) 292-2110
                                                                                               Facsimile (206) 292-2104

ec01p7013h
                 21-00141-WLH11    Doc 242    Filed 03/02/21    Entered 03/02/21 11:46:27       Pg 6 of 6
